Exhibit 10.1
BRUSH ENGINEERED MATERIALS INC.
2006 Non-employee Director Equity Plan
(As Amended and Restated Effective September 10, 2008)
     1. Purposes. The purpose of this 2006 Non-employee Director Equity Plan
(the “Director Plan”) is to provide ownership in the Common Shares of Brush
Engineered Materials Inc. (the “Company”) to members of the Board of Directors
(the “Board”) who are not employees in order to align their interests more
closely with the interests of the Company’s other shareholders and to provide
financial incentives and rewards that will help attract and retain the most
qualified non-employee directors. This Director Plan replaces the Company’s 1997
Stock Incentive Plan for Non-employee Directors (As amended and restated as of
May 1, 2001), as further amended by Amendment No. 1 (the “1997 Director Plan”)
and the 2005 Deferred Compensation Plan for Non-employee Directors (the “2005
Director Plan”).
     2. Administration.
     (a) This Director Plan will be administered by the Governance Committee of
the Board (the “Committee”), which will have full power and authority, subject
to the provisions of this Director Plan, to supervise administration and to
interpret the provisions of this Director Plan and to authorize and supervise
any grant of any award, any issuance or payment of Common Shares and any
crediting or payment of Deferred Stock Units (as defined in Section 6 below). No
Participant (as defined in Section 3 below) in this Director Plan will
participate in the making of any decision with respect to any question relating
to grants made or Common Shares issued under this Director Plan to that
Participant only.
     (b) The interpretation and construction by the Committee of any provision
of this Director Plan or any agreement, notification or document evidencing the
grant of Awards and any determination by the Committee pursuant to any provision
of this Director Plan or any such agreement, notification or document, shall be
final and conclusive. No member of the Committee shall be liable for any such
action taken or determination made in good faith.
     3. Eligibility. Each member of the Board who is not an employee of the
Company will be eligible to receive awards and Common Shares in accordance with
this Director Plan (each, a “Participant”), provided that shares remain
available for issuance hereunder in accordance with Section 4.
     4. Shares Subject to this Director Plan. The shares that may be issued or
credited to accounts pursuant to Section 6 of this Director Plan will be 150,000
Common Shares, subject to adjustment in accordance with Section 11 of this
Director Plan.
     5. Compensation in General. The amount of the director retainer fee, any
director fees that may be payable for attendance at meetings of the Board and/or
committees thereof and any other compensation paid to the directors for services
as a director (collectively, the “Director

 



--------------------------------------------------------------------------------



 



Compensation”) will be determined from time to time in accordance with the
Company’s Code of Regulations and applicable law.
     6. Equity Awards.
     (a) The Committee may grant to Participants under this Director Plan the
following types of awards (each, an “Award”): stock options, stock appreciation
rights (“SARs“), restricted stock, restricted stock units, other stock awards
and deferred stock units, as described herein.
     (b) Each Award granted under this Director Plan will be subject to such
terms and conditions as shall be established by the Committee, and the Committee
will determine the number of Common Shares underlying each Award.
Notwithstanding the foregoing:
     (i) Stock Options. The exercise price of each option will be determined by
the Committee but will not be less than 100% of the Fair Market Value of a
Common Share on the date the option is granted. Each option will expire and will
be exercisable at such time and subject to such terms and conditions as the
Committee shall determine, provided that no option will be exercisable later
than the tenth anniversary of its grant. In no event will the Committee cancel
any outstanding stock option for the purpose of reissuing the stock option to
the Participant at a lower exercise price or reduce the exercise price of an
outstanding stock option.
     (ii) SARs. SARs may be granted in tandem with a stock option granted under
this Director Plan or on a free-standing basis. The grant price of a tandem SAR
will be equal to the exercise price of the related option and the grant price of
a freestanding SAR will be at least equal to 100% of the Fair Market Value of a
Common Share on the date of its grant. A SAR may be exercised upon such terms
and conditions and for such term as the Committee in its sole discretion
determines, provided that the term will not exceed the option term in the case
of a tandem SAR or ten years in the case of a free-standing SAR. Payment for an
SAR may be made in cash or stock, as determined by the Committee.
     (iii) Restricted Stock and Restricted Stock Units. Restricted stock and
restricted stock units may be subject to such restrictions and conditions as the
Committee determines and all restrictions will expire at such times as the
Committee shall specify.
     (iv) Stock Awards. The Committee may award to Participants, on a quarterly
or other basis, a specified number of Common Shares or a number of Common Shares
equal to a dollar value as determined by the Committee from time to time.
     (v) Deferred Stock Units. Each Participant may make an annual election to
have restricted stock units or other stock awards under this Director Plan paid
in the form of deferred stock units (“Deferred Stock Units”) upon

2



--------------------------------------------------------------------------------



 



vesting or payment of such Award, which Deferred Stock Units will be credited to
a book-keeping account in the name of the Participant in accordance with this
Director Plan.
     (c) Unless otherwise determined by the Committee, the following Awards
shall be made automatically:
     (i) On the business day following the day a Participant is first elected or
appointed to the Board, such Participant shall be granted Common Shares equal to
$100,000 divided by the Fair Market Value of a Common Share on the day the
Participant is elected or appointed to the Board, which shall be unrestricted
except as may otherwise be required by law.
     (ii) On the business day following the annual meeting of shareholders, each
Participant shall be granted the number of restricted stock units equal to
$45,000 divided by the Fair Market Value of a Common Share on the day of the
annual meeting. Such restricted stock units shall be paid-out in Common Shares
on the last day of a one-year restriction period unless the Participant elects
to be paid in Deferred Stock Units. Notwithstanding the foregoing, if a
Participant incurs a Termination of Service before the end of such one-year
restriction period, such Participant shall be entitled to receive a pro-rata
payment of Common Shares based on the number of full months of service since the
date of grant, which shall be paid-out on the date of the Participant’s
Termination of Service. Such pro-rata payments, if any, that were deferred
pursuant to elections made under Sections 7 and 8 shall remain subject to such
elections.
     7. Further Elections.
     (a) Any Participant may elect to have all or any portion of the cash
portion of his or her Director Compensation paid in Common Shares and may
further may make an annual election to have all or any portion of any Director
Compensation that the Participant has elected to receive in Common Shares and
any Awards granted as Director Compensation paid in the form of Deferred Stock
Units, which will be credited to the Participant’s account. For the portion of a
Participant’s cash Director Compensation that he or she elects to receive in
Common Shares, the number of Common Shares to be issued will equal the cash
amount that would have been paid divided by the Fair Market Value of one Common
Share on the first business day immediately preceding the date on which such
cash amount would have been paid. Awards that are deferred pursuant to this
Section 7(a) will be credited to the Deferred Stock Units account on a one for
one basis.
     (b) An election pursuant Sections 6(b)(v) and/or 7(a) must be made in
writing and delivered to the Company prior to the first day of the calendar year
for which the Director Compensation would be earned. To elect to defer Director
Compensation earned during the first calendar year in which a director becomes
eligible to participate in this Director Plan, the new director must make an
election pursuant to Section 6(b)(v) and/or 7(a) within 30 days after becoming
eligible to participate in this Director Plan and such election shall be
effective only with regard to Director Compensation earned

3



--------------------------------------------------------------------------------



 



subsequent to the filing of the election. All elections to defer Director
Compensation under the 2005 Director Plan that were made in 2005 prior to the
start of the 2006 calendar year shall be treated as elections to defer Director
Compensation under this Director Plan for the 2006 calendar year.
     (c) If a director does not file an election form by the specified date, he
or she will receive any Director Compensation for the year that is payable in
Common Shares on a current basis and will be deemed to have elected to receive
the remainder of the Director Compensation in cash.
     8. Deferral.
     (a) If a Participant elects to receive Deferred Stock Units, there will be
credited to the Participant’s account as of the day such Director Compensation
would have been paid, the number of Deferred Stock Units which is equal to the
number of Common Shares that would otherwise have been delivered to the
Participant pursuant to Section 6 and/or Section 7(a) on such date. The Deferred
Stock Units credited to the Participant’s account (plus any additional shares
credited pursuant to Section 8(c) below) will represent the number of Common
Shares that the Company will issue to the Participant at the end of the deferral
period. Unless otherwise provided herein or pursuant to the terms of any Award
hereunder, all Deferred Stock Units awarded under this Director Plan will vest
100% upon the award of such Deferred Stock Units. Notwithstanding the foregoing,
in no event shall any amount be transferred to a trust maintained in connection
with the Director Plan if, pursuant to Section 409A(b)(3)(A) of the Code, such
amount would, for purposes of Section 83 of the Code, be treated as property
transferred in connection with the performance of services.
     (b) The Deferred Stock Units will be subject to a deferral period beginning
on the date of crediting to the Participant’s account and ending upon the
earlier of (i) the date of the Participant’s Termination of Service as a
director or (ii) a date specified by the Participant. The period of deferral
will be for a minimum period of one year, except in the case where the
Participant elects a deferral period determined by reference to his or her
Termination of Service as a director. The Participant may elect payment in a
lump sum or payment in equal installments over five or ten years. Elections with
respect to the time and method (i.e., lump sum or installments) of payment must
be made at the same time as the participant’s election to defer as described in
Section 7(b). If the Participant does not specify a time for payment, the
Participant will receive payment upon Termination of Service as a director and
if no method of payment is specified by the Participant, he or she will receive
payment in a lump sum. A Participant may change the time and method of payment
he or she previously elected (or was deemed to elect) if all of the following
requirements are met: (i) such subsequent payment election may not take effect
until at least twelve months after the date on which the subsequent payment
election is made; (ii) in the case of a subsequent payment election related to a
payment not being made as a result of death or an Unforeseeable Emergency, the
payment date shall in all cases be deferred for a period of not less than five
years from the date such payment would otherwise have been made (or in the case
of installment payments, which are treated as a single payment for purposes of
this Section 8(b), five years from the date

4



--------------------------------------------------------------------------------



 



the first installment payment was scheduled to be paid); and (iii) any
subsequent payment election related to a distribution that is to be made at a
specified time or pursuant to a fixed schedule must be made not less than twelve
months prior to the date the payment was scheduled to be made under the original
payment election (or, in the case of installment payments, which are treated as
a single payment for purposes of this Section 8(b), twelve months prior to the
date the first installment payment was scheduled to be paid). During the
deferral period, the Participant will have no right to transfer any rights under
his or her Deferred Stock Units and will have no other rights of ownership
therein.
     (c) A Participant’s account will be credited as of the last day of each
calendar quarter with that number of additional Deferred Stock Units equal to
the amount of cash dividends paid by the Company during such quarter on the
number of Common Shares equivalent to the number of Deferred Stock Units in the
Participant’s account from time to time during such quarter divided by the Fair
Market Value of one Common Share on the day immediately preceding the last
business day of such calendar quarter. Such dividend equivalents, which will
likewise be credited with dividend equivalents, will be deferred until the end
of the deferral period for the Deferred Stock Units with respect to which the
dividend equivalents were credited.
     (d) Notwithstanding the foregoing provisions, (i) if, upon the applicable
distribution date the total value of the account balance(s) held by a
Participant under this Director Plan and any other agreements, methods,
programs, plans or other arrangements with respect to which deferrals of
compensation are treated as having been deferred under a single nonqualified
deferred compensation plan with the account balances under the Director Plan
under Treas. Reg. § 1.409A-1(c)(2) (the “Aggregate Account Balance”) does not
exceed the applicable dollar amount under Section 402(g)(1)(B) of Internal
Revenue Code of 1986, as amended (the “Code”), the amount of the Participant’s
Aggregate Account Balance will be immediately paid to the Participant in cash or
Common Shares, as applicable, (ii) if a Change in Control (as defined in Section
9(c) below) of the Company occurs, the amount of each Participant’s account will
immediately be paid to the Participant in full, and (iii) in the event of an
Unforeseeable Emergency, accelerated payment shall be made to the Participant of
all or a part of the Participant’s account, but only up to the amount necessary
to satisfy such Unforeseeable Emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution(s), after taking into
account the extent to which the hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship).
     (e) To the extent a Participant is entitled to a lump sum payment following
a Change in Control under Section 8(d) above and such Change in Control does not
constitute a “change in the ownership or effective control” or a “change in the
ownership of a substantial portion of the assets” of the Company within the
meaning of Section 409A(a)(2)(A)(v) of the Code and Treas. Reg.
§ 1.409A-3(i)(5), or any successor provision, then notwithstanding Section 8(d),
payment will be made, to the extent necessary to comply with the provisions of
Section 409A of the Code, to the Participant on the earliest of (i) the
Participant’s Termination of Service with the Company; (ii) the

5



--------------------------------------------------------------------------------



 



date payment otherwise would have been made in the absence of Section 8(d)
(provided such date is a permissible distribution date under Section 409A of the
Code), or (iii) the Participant’s death.
     (f) Notwithstanding the foregoing provisions of this Section 8, if a
Participant is a Key Employee at the time of his or her Termination of Service,
then payment of Deferred Stock Units on account of Termination of Service shall
be made or commence on the first business day of seventh month following such
Termination of Service (or, if earlier, the date of death).
     9. Definitions, etc.
     (a) For purposes of this Director Plan, “Common Shares” means (i) Common
Shares without par value of the Company and (ii) any security into which Common
Shares may be converted by reason of any transaction or even of the type
referred to in Section 11 of this Director Plan.
     (b) “Fair Market Value” means, as of any particular date, unless otherwise
determined by the Committee, the per share closing price of a Common Share on
the New York Stock Exchange on the day such determination is being made (as
reported in The Wall Street Journal) or, if there was no closing price reported
on such day, on the next day on which such a closing price was reported; or if
the Common Shares are not listed or admitted to trading on the New York Stock
Exchange on the day as of which the determination is being made, the amount
determined by the Committee to be the fair market value of a Common Share on
such day.
     (c) For purposes of this Director Plan, “Change in Control” of the Company
shall have the meaning determined by the Committee from time to time.
     (d) Notwithstanding anything to the contrary contained in this Director
Plan, it is a condition to the issuance of Common Shares or Deferred Stock Units
that the transaction be registered under applicable securities laws and no
Participant will be able to receive Common Shares or Deferred Stock Units in
payment of all or part of his or her Director Compensation unless and until such
registration has been effected.
     (e) For purposes of this Director Plan, “Key Employee” means a “specified
employee” with respect to the Company (or a controlled group member of the
Company) determined pursuant to procedures adopted by the Company in compliance
with Section 409A of the Code.
     (f) For purposes of this Director Plan, “Termination of Service” means a
termination of service with the Company that constitutes a separation from
service within the meaning of Treas. Reg. § 1.409A-1(h), or any successor
provision.
     (g) For purposes of this Director Plan, “Unforeseeable Emergency” means an
event that results in a severe financial hardship to a Participant resulting
from (i) an illness or accident of the Participant or his or her spouse,
dependent (as defined in Section 152(a) of the Code), or beneficiary, (b) loss
of the Participant’s property due to casualty,

6



--------------------------------------------------------------------------------



 



or (c) other similar extraordinary circumstances arising as a result of events
beyond the control of the Participant.
     10. Delivery of Shares . The Company will make delivery of certificates
representing the Common Shares which a Participant is entitled to receive
60 days following the Participant’s right to receive such Common Shares.
     11. Adjustments. In the event that, after the Effective Date of this
Director Plan (as defined in Section 16), the number of outstanding Common
Shares is increased or decreased or such shares are exchanged for a different
number or kind of shares or other securities by reason of a stock dividend,
stock split, recapitalization, reclassification, combination of shares or other
change in the capital structure of the Company or by reason of a merger,
consolidation, spin off, split off, spin out, split up, reorganization, partial
or complete liquidation or other distribution of assets, issuance of rights or
warrants to purchase securities or any other corporate transaction or event
having an effect similar to any of the foregoing, adjustments will be made by
the Board in the number and kind of shares or other securities that are
underlying Awards and/or credited to accounts hereunder (and in the exercise
price or other price of shares subject to outstanding Awards) and that may be
issued under this Director Plan as it deems to be appropriate. Moreover, in the
event of any such transaction or event, the Committee, in its discretion, may
provide in substitution for any or all outstanding Awards under this Director
Plan such alternative consideration (if any) as it, in good faith may determine
to be equitable in the circumstances and may require in connection therewith the
surrender of all Awards so replaced.
     12. Termination or Amendment of this Director Plan. The Committee may at
any time and from time to time terminate, amend or suspend this Director Plan;
provided, however, that the Committee may not materially alter this Director
Plan without shareholder approval, including by increasing the benefits accrued
to Participants under this Director Plan; increasing the number of securities
which may be issued under this Director Plan; modifying the requirements for
participation in this Director Plan; or by including a provision allowing the
Board or the Committee to lapse or waive restrictions at its discretion. An
amendment or the termination of this Director Plan will not adversely affect the
right of a Participant to receive Common Shares issuable or cash payable at the
effective date of the amendment or termination. No grant will be made under this
Director Plan more than 10 years after the date of which it is first approved by
shareholders, but all grants made on or prior to such date will continue in
effect thereunder subject to the terms thereof and of this Director Plan.
     13. Transferability.
     (a) Except as provided in Section 13(c) below, no option right or SAR or
other derivative security granted under this Director Plan may be transferred by
a Participant except by will or the laws of descent and distribution. Except as
otherwise determined by the Committee, option rights and SARs granted under this
Director Plan may not be exercised during a Participant’s lifetime except by the
Participant or, in the event of the Participant’s legal incapacity, by his
guardian or legal representative acting in a fiduciary capacity on behalf of the
Participant under state law and court supervision.

7



--------------------------------------------------------------------------------



 



     (b) The Committee may specify at the date of grant, that all or any part of
the Common Shares that are (i) to be issued or transferred by the Company upon
the exercise of option rights or upon the termination of the restriction period
applicable to restricted stock units, or (ii) no longer subject to the
substantial risk of forfeiture and restrictions on transfer applicable to
restricted stock, shall be subject to further restrictions upon transfer.
     (c) The Committee may determine that option rights and SARs may be
transferable by a Participant, without payment of consideration therefor by the
transferee, only to any one or more members of the Participant’s immediate
family; provided, however, that (i) no such transfer shall be effective unless
reasonable prior notice thereof is delivered to the Company and such transfer is
thereafter effected in accordance with any terms and conditions that shall have
been made applicable thereto by the Company or the Committee and (ii) any such
transferee shall be subject to the same terms and conditions hereunder as the
Participant. For the purposes of this Section 16(c), the term “immediate family”
means any child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the Participant’s household (other than a tenant or employee), a trust
in which these persons have more than fifty percent of the beneficial interest,
a foundation in which these persons (or the Participant) control the management
of assets, and any other entity in which these persons (or the Participant) own
more than fifty percent of the voting interests.
     14. Miscellaneous.
     (a) To the extent that the application of any formula described in this
Director Plan does not result in a whole number of Common Shares, the result
will be rounded upwards to the next whole number.
     (b) The adoption and maintenance of this Director Plan will not be deemed
to be a contract between the Company and the Participant to retain his or her
position as a director of the Company.
     15. Compliance with Section 409A of the Code.
     (a) To the extent applicable, it is intended that this Director Plan and
any Awards made hereunder comply with the provisions of Section 409A of the
Code, so that the income inclusion provisions of Section 409A(a)(1) of the Code
do not apply to the Participant. This Director Plan and any Awards made
hereunder shall be administered in a manner consistent with this intent. Any
reference in this Director Plan to Section 409A of the Code will also include
any regulations or any other formal guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service.
     (b) Neither a Participant nor any of a Participant’s creditors or
beneficiaries shall have the right to subject any deferred compensation (within
the meaning of Section 409A of the Code) payable under this Director Plan and
Awards hereunder to any

8



--------------------------------------------------------------------------------



 



anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A of the Code,
any deferred compensation (within the meaning of Section 409A of the Code)
payable to a Participant or for a Participant’s benefit under this Plan and
grants hereunder may not be reduced by, or offset against, any amount owing by a
Participant to the Company or any of its affiliates.
     (c) Notwithstanding any provision of this Director Plan and Awards
hereunder to the contrary, in light of the uncertainty with respect to the
proper application of Section 409A of the Code, the Company reserves the right
to make amendments to this Director Plan and Awards hereunder as the Company
deems necessary or desirable to avoid the imposition of taxes or penalties under
Section 409A of the Code. In any case, a Participant shall be solely responsible
and liable for the satisfaction of all taxes and penalties that may be imposed
on a Participant or for a Participant’s account in connection with this Director
Plan and Awards hereunder (including any taxes and penalties under Section 409A
of the Code), and neither the Company nor any of its affiliates shall have any
obligation to indemnify or otherwise hold a Participant harmless from any or all
of such taxes or penalties.
     16. Effective Date of this Director Plan. This Director Plan was originally
effective immediately on May 2, 2006, the date of its approval by the
shareholders of the Company (the “Effective Date”), and this amendment and
restatement is effective September 20, 2008 (the “Effective Restatement Date”).
As of the Effective Restatement Date, any account balances held by a Participant
under the 2005 Director Plan shall be treated as Deferred Stock Units, which
shall be administered under the terms of this Director Plan.
     IN WITNESS WHEREOF, Brush Engineered Materials Inc. has executive this Plan
this 10th day of September, 2008.

            BRUSH ENGINEERED MATERIALS INC.
      By:   /s/ Michael C. Hasychak       Name:   Michael C. Hasychak     
Title:   Vice President, Treasurer and Secretary   

9